Order entered September 10, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00961-CV

                       IN RE FORD MOTOR COMPANY, Relator

                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-10896

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE